Judgment affirmed. Reid, that the evidence authorized the conclusion that King was the agent of the defendant, and that he had apparent authority to make the purchases, etc., which formed the subject of the action, on the defendant’s credit; that the declarations made by King at the time of the purchases, as to his agency, were competent by way of showing to whom the credit was given (Bronner v. Frauenthal, 37 N. Y., 166 ; Tieneyer v. Turnquist, 12 N. Y. W. Dig., 495), and that his declarations made at other times, being simply to the effect that he was the agent of the defendant, without stating the extent of his agency, were mere statements of a fact which was established by legitimate and undisputed evidence, and did no harm. Held, also, that the evidence justified the conclusion that the plaintiff’s testator, Wright, gave credit originally to the defendant (Ferris v. Kilmer, 48 N. Y., 300; Meeker v. Claghorn, 44 id., 349), and that the note of King was taken by him as collateral merely.